

115 HR 4393 IH: To amend the Congressional Accountability Act of 1995 to clarify that employees of the Commission on Security and Cooperation in Europe and the Congressional–Executive Commission on the People’s Republic of China are to be treated as covered employees for purposes of such Act.
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4393IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to clarify that employees of the Commission
			 on Security and Cooperation in Europe and the Congressional–Executive
			 Commission on the People’s Republic of China are to be treated as covered
			 employees for purposes of such Act.
	
		1.Clarification of coverage of employees of Helsinki and China commissions under congressional
			 accountability act of 1995
 (a)Clarification of CoverageSection 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) is amended— (1)by striking Except as otherwise and inserting (a) In general.—Except as otherwise; and
 (2)by adding at the end the following new subsection:  (b)Clarification of coverage of employees of certain commissions (1)CoverageWith respect to the China Commission and the Helsinki Commission—
 (A)any individual who is an employee of such Commission shall be considered a covered employee for purposes of this Act; and
 (B)the Commission shall be considered an employing office for purposes of this Act. (2)DefinitionsIn paragraph (1)—
 (A)the term China Commission means the Congressional–Executive Commission on the People’s Republic of China established under title III of the U.S.-China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6911 et seq.); and
 (B)the term Helsinki Commission means the Commission on Security and Cooperation in Europe established under the Act entitled An Act to establish a Commission on Security and Cooperation in Europe (Public Law 94–304; 22 U.S.C. 3001 et seq.).. (b)Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Congressional Accountability Act of 1995.
			